
	
		III
		110th CONGRESS
		2d Session
		S. RES. 696
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Stevens (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2008 as
		  National Youth Court Month.
	
	
		Whereas a strong country begins with strong communities in
			 which all citizens play an active role and invest in the success and future of
			 the youth of the United States;
		Whereas the seventh National Youth Court Month celebrates
			 the outstanding achievement of youth courts throughout the country;
		Whereas 1,255 youth court programs in 49 States and the
			 District of Columbia provide restorative justice for juvenile offenders,
			 resulting in effective crime prevention, early intervention, and education for
			 all youth participants, as well as enhanced public safety throughout the United
			 States;
		Whereas, by holding juvenile offenders accountable,
			 reconciling victims, communities, juvenile offenders, and their families, and
			 reducing caseloads for the juvenile justice system, youth courts address
			 offenses that might otherwise go unaddressed until the offending behavior
			 escalates and redirect the efforts of juvenile offenders toward becoming
			 contributing members of their communities;
		Whereas Federal, State, and local governments,
			 corporations, foundations, service organizations, educational institutions,
			 juvenile justice agencies, and individual adults support youth courts because
			 youth court programs actively promote and contribute to building successful,
			 productive lives and futures for the youth of the United States;
		Whereas a fundamental correlation exists between youth
			 service and lifelong adult commitment to, and involvement in, one’s
			 community;
		Whereas volunteer service and related service learning
			 opportunities enable young people to build character and develop and enhance
			 life-skills, such as responsibility, decision-making, time management,
			 teamwork, public speaking, and leadership, which prospective employers will
			 value; and
		Whereas participating in youth court programs encourages
			 youth court members to become valuable members of their communities: Now,
			 therefore, be it
		
	
		That the Senate designates September
			 2008 as National Youth Court Month.
		
